DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/13/2021 and 10/04/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on January 13, 2021, wherein claims 1-21 are pending.

Response to Arguments
Applicant’s arguments filed 02/22/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG-PUB 20200117312 A1 (hereinafter Kim) in view of Wang et al. US PG-PUB 20180286296 A1 (hereinafter Wang).
Regarding claim 1, Kim teaches A display device (Fig. 6; display device 1000) comprising: a display panel (Fig. 6; display panel 200); and an input sensor on the display panel (Fig. 6 and Para. [0058]; touch screen 100 disposed on display panel 200), the input sensor comprising: sensing electrodes (Fig. 6; sensing electrodes 122a); signal lines connected to the sensing electrodes (Fig. 4, 6 and Para. [0025]; lines 142 connected to sensing electrode 122); an insulating layer on the signal lines (Para. [0022] and Fig. 6; wherein  the first connection patterns 124a and the second connection patterns 124b may intersect each other and may be electrically insulated from each other by an insulating layer disposed at intersections. And said insulating layer is on the signals lines 142); and inspection lines on the insulating layer and electrically connected to each other (Fig’s. 4, 6 and Para. [0022]; inspection line 160 on insulating layer disposed between 124a and 124b), Kim fails to further disclose each of the inspection lines respectively overlapping a corresponding one of the signal lines and respectively insulated from the corresponding one of the signal lines.
However, in the same field of endeavor, Wang teaches inspection lines respectively overlapping a corresponding one of the signal lines and respectively insulated from the corresponding one of the signal lines (Fig. 1, Para. [0062] and [0069]; test line 141 and 142 overlaps and insulated from corresponding signal lines 111 and 121).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of Wang in order detect defects which exist within the display panel Wang-(Para. [0015]).

Regarding claim 13, Kim as modified by Wang teaches The display device of claim 1, Kim further teaches wherein the inspection lines have an integral shape (Fig. 4; lines 160 are integrally formed).

Regarding claim 14, Kim as modified by Wang teaches The display device of claim 1, Kim further teaches wherein the display panel comprises: a first base substrate (Fig. 8; 264); a second base substrate facing the first base substrate (Fig. 8; 210 facing 264); a circuit element layer between the first base substrate and the second base substrate on an inner surface of the first base substrate (Fig. 8; 262); and a light emitting element layer on the circuit element layer (Fig. 8; 263 on 262).


    PNG
    media_image1.png
    403
    824
    media_image1.png
    Greyscale

Regarding claim 15, Kim as modified by Wang teaches The display device of claim 14, Kim further teaches wherein a portion of the sensing electrodes and the insulating layer are in contact with an outer surface of the second base substrate (i.e. see Fig. 2; first substrate 170 and second substrate 110, wherein sensing electrodes 122a and insulating layer which is disposed between 124a and 124b are in contact with outer surface of substrate 110).

Regarding claim 17, Kim teaches A display device (Fig. 6; display device 1000) comprising: a display panel comprising an active area in which pixels are arranged (Fig. 7 and Para. [0050]; The display unit 220 may include a pixel array for displaying an image), and a peripheral area adjacent to the active area (Fig. 7 and Para. [0050]; peripheral region 214); and an input sensor on the display panel (Fig. 6 and Para. [0058]; touch screen 100 disposed on display panel 200), the input sensor comprising: sensing electrodes overlapping the active area (Fig. 4; sensing electrodes 122a); signal lines overlapping the peripheral area and connected to the sensing electrodes (Fig’s. 4; lines 142 overlapping peripheral region and connected to sensing electrodes 122a); an insulating layer covering the signal lines (Para. [0022] and Fig. 6; wherein  the first connection patterns 124a and the second connection patterns 124b may intersect each other and may be electrically insulated from each other by an insulating layer disposed at intersections. And said insulating layer is on the signals lines 142); and inspection lines, on the insulating layer, and electrically connected to each other (Fig’s. 2, 4, 6 and Para. [0022]; inspection line 160 on insulating layer disposed between 124a and 124b). Kim fails to further disclose each of the inspection lines respectively overlapping some of the signal lines, insulated from the some of the signal lines.
However, in the same field of endeavor, Wang teaches each of the inspection lines respectively overlapping some of the signal lines, insulated from the some of the signal lines (Fig. 1, Para. [0062] and [0069]; test line 141 and 142 overlaps and insulated from signal lines 111 and 121).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of Wang in order detect defects which exist within the display panel Wang-(Para. [0015]).


    PNG
    media_image2.png
    738
    631
    media_image2.png
    Greyscale

Regarding claim 18, Kim as modified by Wang teaches The display device of claim 17, Kim further teaches wherein the sensing electrodes comprise first sensing electrodes extending in a first direction (See Fig. 4; 122a), and second sensing electrodes extending in a second direction crossing the first direction (Fig. 4 and Para. [0020]; The sensing electrodes 122 may include first sensing electrodes 122a arranged in a first direction (e.g., the row direction) and second sensing electrodes 122b arranged in a second direction (e.g., in the column direction) intersecting the first direction), and wherein each of the inspection lines comprises a curved portion (See Fig. 4; inspection lines 160 includes bent portion), and an extension portion extending from the curved portion in the second direction (Fig. 4).

Regarding claim 19, Kim as modified by Wang teaches The display device of claim 17, Kim further teaches wherein one of the inspection lines comprises a non-overlap portion that does not overlap the signal lines (Para. [0025]; The inspection line 160 may be disposed in the peripheral region 140 of the insulating substrate 110 so as not to overlap the lines 142). Kim fails to disclose the inspection lines comprises an overlap portion that overlaps the signal lines,
However, in the same field of endeavor, Wang teaches inspection lines respectively overlapping a corresponding one of the signal lines (Fig. 1, Para. [0062] and [0069]; test line 141 and 142 overlaps and insulated from signal lines 111 and 121).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of Wang in order detect defects which exist within the display panel Wang-(Para. [0015]).

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Wang and further in view of Jeon US PG-PUB 20170301272 A1 (hereinafter Jeon).
Regarding claim 16, Kim as modified by Wang teaches The display device of claim 1, Kim as modified by Wang fails to further disclose wherein one of the signal lines has a line width that is smaller than a line width of one of the inspection lines corresponding to the one of the signal lines.
However, in the same field endeavor, Jeon teaches wherein one of the signal lines has a line width that is smaller than a line width of one of the inspection lines corresponding to the one of the signal lines (Fig. 11; the width of signal line SL is smaller than the width of test pattern TP1 and TMC).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teaches of Kim as modified by Wang with the teachings of Kim in order to solve same purpose determining defects within the display device Jeon-(Para. [0158]-[0159]).

7.	Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG-PUB 20200117312 A1 (hereinafter Kim) in view of Chen et al. US PG-PUB 20210349565  A1 (hereinafter Chen) and further in view of Wang et al. US PG-PUB 20180286296 A1 (hereinafter Wang).
Regarding claim 20, Kim teaches A method of inspecting a display device (Fig. 6; display device 1000) comprising a display panel (Fig. 6; display panel 200), and an input sensor on the display panel (Fig. 6 and Para. [0058]; touch screen 100 disposed on display panel 200), the input sensor comprising first sensing electrodes (Fig. 6; sensing electrodes 122a), second sensing electrodes crossing the first sensing electrodes (Fig. 4; 122 crosses 124), first signal lines connected to the first sensing electrodes (Fig. 4; right side lines 142 overlapping peripheral region and connected to sensing electrodes 122a), second signal lines connected to the second sensing electrodes (Fig. 4; left side lines 142 overlapping peripheral region and connected to sensing electrodes 122b), an insulating layer covering the first signal lines and the second signal lines (Para. [0022] and Fig. 6; wherein  the first connection patterns 124a and the second connection patterns 124b may intersect each other and may be electrically insulated from each other by an insulating layer disposed at intersections. And said insulating layer is on the signals lines 142), and inspection lines on the insulating layer (Fig’s. 4, 6 and Para. [0022]; inspection line 160 on insulating layer disposed between 124a and 124b), and electrically connected to each other (Fig’s. 4, 6 and Para. [0022]; inspection line 160 on insulating layer disposed between 124a and 124b), although Kim teaches (See Para. [0040]; when a change of the self-resistance value, the amount of current, or the amount of charge of the inspection line 160 is beyond a reference point, it is determined that the touch screen 100 is defective, so that the shipment of defective product can be prevented.  Such an inspection may be performed not only during the manufacturing process of the touch screen 100, but also during a module state in which the touch screen 100 is assembled together with a display panel and mounted in a mold frame or a case.  Therefore, it is possible to prevent the shipment of a defective product through multi-stage inspection), Kim fails to explicitly disclose the method comprising: applying a first inspection signal to the first signal lines or the second signal lines to inspect an operation of the input sensor; and applying a second inspection signal to the inspection lines to inspect a defect of the inspection lines. 
However, in the same field of endeavor, Chen teaches applying a first inspection signal to the first signal lines or the second signal lines to inspect an operation of the input sensor; and applying a second inspection signal to the inspection lines to inspect a defect of the inspection lines (Para. [0074]; defects are separately tested for the touch electrodes 102 and the touch signal lines SSL). 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of Chen in order to enhance the manufacturing process Chen-(Para. [0074]).
Additionally, Kim as modified by Chen fails to explicitly disclose inspection lines overlapping the signal lines insulated from the signal lines.
However, in the same field of endeavor, Wang teaches inspection lines overlapping the signal lines insulated from the signal lines (Fig. 1, Para. [0062] and [0069]; test line 141 and 142 overlaps and insulated from signal lines 111 and 121).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim as modified by Chen with the teachings of Wang in order detect defects which exist within the display panel Wang-(Para. [0015]).

Regarding claim 21, Kim as modified by Chen and Wang teaches The display device of claim 20, Chen further teaches wherein the second inspection signal is applied to the inspection lines when the first inspection signal is applied to the first signal lines (Para. [0074]).


Allowable Subject Matter
8.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628